PER CURIAM.
By a petition to invoke the all writs jurisdiction of this court, petitioner seeks to challenge his judgment and sentence in Alachua County Circuit court case number 01-2006-CF-000815-A. The petition is dismissed. See Williams v. State, 918 So.2d 541 (Fla.2005) (stating that the all writs provision of article V, section 3(b)(7), Florida Constitution, does not confer added appellate jurisdiction on the courts, and the court’s all writs power cannot be used as an independent basis of jurisdiction in the courts (citing St. Paul Title Ins. Corp. v. Davis, 392 So.2d 1304, 1305 (Fla.1980))).
WOLF, PADOVANO, and RAY, JJ., concur.